UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 420 Lexington AvenueNew YorkNY (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 901.680.5266 Date of fiscal year end:04/30/2012 Date of reporting period: 10/31/2011 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders for the period ended October 31, 2011 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. SEMI-ANNUAL REPORT October 31, 2011 For additional information call Toll Free: (877) - CHINA35 (877) - 244-6235 360 Funds SEMI-ANNUAL REPORT Information About Your Fund’s Expenses (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees and exchange fees; and (2) ongoing costs, including management fees, distribution and service (12b-1) fees; and other Fund expenses. The example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The table below illustrates an example investment of $1,000 at the beginning of the period and held for the entire period of 05/01/11 through 10/31/11. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Actual Expenses The first section of the table provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first row under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the table provides information about the hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For more information on transactional costs, please refer to the Fund’s prospectus. Expenses and Value of a $1,000 Investment for the six month period ended October 31, 2011 Beginning Ending Account Expenses Paid Account Value Value During 05/01/11 10/31/11 Period* Actual Fund Return (in parentheses) The USX China Fund Class A (-30.17%) $ $ $ The USX China Fund Class C (-30.44%) Beginning Ending Account Expenses Paid Account Value Value During 05/01/11 10/31/11 Period* Hypothetical 5% Fund Return The USX China Fund Class A $ $ $ The USX China Fund Class C *Expenses are equal to the Fund’s expense ratios of 2.25% and 3.00% for The USX China Fund Class A and Class C shares, respectively; multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. For more information on Fund expenses, please refer to the Fund’s prospectus, which can be obtained from your investment representative or by calling 1-877-244-6235. Please read it carefully before you invest or send money. 360 Funds The USX China Fund SCHEDULE OF INVESTMENTS October 31, 2011 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCK - (78.42%) Shares Fair Value ADVERTISING (0.01%) ChinaNet Online Holdings, Inc. * $ AGRICULTURE (18.94%) Asia Green Agriculture Corp.* Sino Green Land Corp. * Southern China Livestock, Inc. * F, Δ Yasheng Group * BUILDING MATERIALS (11.57%) China Infrastructure Construction Corp. * China Wood, Inc. * CHEMICALS (3.94%) Changda International Holdings, Inc. * COMMERCIAL SERVICES (6.38%) China Redstone Group, Inc. * ELECTRICAL COMPONENTS & EQUIPMENT (9.27%) China Electric Motor, Inc. * China Intelligent Lighting and Electronics, Inc. * China Power Equipment, Inc. * China Ritar Power Corp. * GC China Turbine Corp. * FOOD & BEVERAGE (22.12%) Emerald Dairy, Inc. * Oriental Dragon Corp. * F, Δ Yanglin Soybean, Inc. * INTERNET (4.08%) Moqizone Holding Corp. * F LEISURE TIME (0.93%) Universal Travel Group * F, H MEDIA (1.18%) China Yida Holding Co. * TOTAL COMMON STOCK (Cost $6,319,744) The accompanying notes are an integral part of these financial statements. 360 Funds The USX China Fund SCHEDULE OF INVESTMENTS October 31, 2011 (Unaudited) SEMI-ANNUAL REPORT PREFERRED STOCK - (15.91%) Shares Fair Value ADVERTISING (1.10%) ChinaNet Online Holdings, Inc. $ BUILDING MATERIALS (6.34%) China Wood, Inc. FOOD & BEVERAGE (4.16%) China Nutrifruit Group Ltd. INTERNET (4.31%) Moqizone Holding Corp. F 70 TOTAL PREFERRED STOCK (Cost $620,000) Expiration Date - WARRANTS - (3.51%) Exercise Price American Lorain Corp. A * 05/02/15 - $ 3.00 - American Lorain Corp. B * 11/20/13 - $ 3.00 - Asia Green Agriculture Corp. * 08/20/13 - $ 3.78 - Benda Pharmaceuticals, Inc. * 11/15/11 - $ 0.555 - China Infrastructure Construction Corp. * 03/05/13 - $ 6.00 - China North East Petroleum Holdings Ltd. * 03/08/12 - $ 6.00 - China Nutrifruit Group Ltd. * 10/08/13 - $ 3.30 - China Redstone Group, Inc. * F 02/23/14 - $ 4.10 - China Wood, Inc. * 09/01/15 - $ 4.80 ChinaNet Online Holdings, Inc. A * 08/20/12 - $ 3.00 - ChinaNet Online Holdings, Inc. B * 08/20/14 - $ 3.75 - HQ Sustainable Maritime Industries, Inc. * 08/13/15 - $ 4.5156 - L & L Energy, Inc. * 11/06/14 - $ 5.62 - MoqiZone Holdings Corp. A * F 05/31/12 - $ 2.50 MoqiZone Holdings Corp. B * F 05/31/12 - $ 3.00 Oriental Dragon Corp. * Δ 10/22/14 - $ 6.00 - Rodobo International, Inc. * 06/17/15 - $3.50 - Shengtai Pharmaceutical, Inc. * 05/15/12 - $ 2.60 SinoCoking Coal and Coke Chemical Industries, Inc. * 03/10/15 - $ 12.00 - SinoHub, Inc. B * 09/10/13 - $ 3.00 - Southern China Livestock, Inc.* F, Δ 03/28/14 - $ 5.50 - TOTAL WARRANTS (Cost $103,267) The accompanying notes are an integral part of these financial statements. 360 Funds The USX China Fund SCHEDULE OF INVESTMENTS October 31, 2011 (Unaudited) SEMI-ANNUAL REPORT Shares Fair Value SHORT TERM INVESTMENTS (1.26%) Fifth Third Institutional Money Market Fund, 0.06% **(Cost $56,915) TOTAL INVESTMENTS (Cost $7,099,926) - 99.10% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 0.90% NET ASSETS - 100% $ * Non-income producing security. ** Rate shown represents the rate at October 31, 2011, is subject to change and resets daily. F This security was valued at fair value as determined by Parr Financial Group, LLC using procedures approved by the Board of Trustees.The total fair value of such securities at October 31, 2011 is $876,492 which represents 19.48% of total net assets. These securities are classified as either level 2 or level 3 of the fair value hierarchy. For details relating to each fair valued security, please see Note 1. H Trading of this security has been halted by the exchange. Δ No longer restricted from sale, but not publicly traded as of October 31, 2011. The accompanying notes are an integral part of these financial statements. 360 Funds STATEMENT OF ASSETS AND LIABILITIES - October 31, 2011 (Unaudited) SEMI-ANNUAL REPORT The USX China Fund Assets: Investments, at fair value (cost: $7,099,926) $ Receivables: Investments sold Dividends and interest 1 Prepaid expenses Due from Advisor Total assets Liabilities: Payables: Investments purchased Distribution fees Due to Administrator Due to Custodian Other liabilities and accrued expenses Total liabilities Net Assets $ Net Assets consist of: Common stock $ Additional paid-in capital Accumulated net investment loss ) Accumulated realized loss on investments ) Net unrealized depreciation on investments ) Total Net Assets (1,019,137 shares outstanding; unlimited shares of $0.001 par value authorized) $ Class A shares: Net Assets applicable to 991,441 shares outstanding $ Net Asset Value per share $ Offering price per share Class A * $ Minimum redemption price per share Class A ** $ Class C shares: Net Assets applicable to 27,696 shares outstanding $ Net Asset Value and offering price per share $ Minimum redemption price per share Class C *** $ * A maximum sales charge of 4.50% is imposed on Class A shares. ** Class A shareholders pay a 0.50% contingent deferred sales charge (“CDSC”) if Class A share purchases exceeding $3 million are redeemed within one year of purchase. *** A CDSC of 1.00% is imposed in the event of certain redemption transactions within one year of purchase. The accompanying notes are an integral part of these financial statements. 360 Funds STATEMENT OF OPERATIONS SEMI-ANNUAL REPORT The USX China Fund For the Six-Month Period Ended October 31, 2011 (Unaudited) Investment income: Dividends $ Interest 30 Total investment income Expenses: Investment advisory fees Distribution fees - Class A Distribution fees - Class C Accounting and transfer agent fees Legal fees Custody fees Registration fees Audit fees Compliance officer compensation Insurance fees Miscellaneous Trustee fees Pricing fees Printing fees Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment loss ) Realized and unrealized gain/(loss) on investments: Net realized loss on investments ) Net change in unrealized appreciation on investments Net loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 360 Funds STATEMENTS OF CHANGES IN NET ASSETS SEMI-ANNUAL REPORT The USX China Fund For the Six-Month Period Ended For the Year Ended October 31, 2011 April 30, 2011 Increase (Decrease) in Net Assets (Unaudited) Operations: Net investment loss $ ) $ ) Net realized loss on investments ) ) Net change in unrealized appreciation (depreciation) on investments ) Net decrease in net assets resulting from operations ) ) Decrease in net assets from capital share transactions (Note 2) ) ) Total decrease in net assets ) ) Net Assets: Beginning of period $ $ End of period $ $ Accumulated net investment loss $ ) $ - The accompanying notes are an integral part of these financial statements. 360 Funds FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Period SEMI-ANNUAL REPORT The USX China Fund Class A For the Six-Month Period Ended October 31, 2011 (Unaudited) For the Year Ended April 30, 2011 For the Year Ended April 30,2010 For the Year Ended April 30,2009 For the Year Ended April 30,2008 For the Year Ended April 30,2007 Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss (a) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Distributions: From net realized capital gain - - - ) ) ) Total distributions - - - ) ) ) Net Asset Value, End of Period $ Total Return (c) )% (b) )% % )% % % Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 1 % After fees waived and expenses absorbed % 1 % Ratio of net investment lossto average net assets: Before fees waived and expenses absorbed )% 1 )% )% )% )% )% After fees waived and expenses absorbed )% 1 )% )% )% )% )% Portfolio turnover rate % (a) Per share amounts were calculated using the average shares method. (b) Aggregate total return, not annualized. (c) Total return in the above table represents the rate that the investor would have earned or lost in an investment in the Fund assuming reinvestment of dividends. 1 Annualized. The accompanying notes are an integral part of these financial statements. 360 Funds FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Period SEMI-ANNUAL REPORT The USX China Fund Class C For the Six-Month Period Ended October 31, 2011 (Unaudited) For the Year Ended April 30, 2011 For the Year Ended April 30, 2010 For the Year Ended April 30, 2009 For the Year Ended April 30, 2008 For the Year Ended April 30, 2007 Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss (a) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Distributions: From net realized capital gain - - - ) ) - Total distributions - - - ) ) - Paid-in capital from CDSC fees - - (b) - (b) - (b) 0 .04 Net Asset Value, End of Period $ Total Return (c) )% (d) )% % )% % % Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 1 % After fees waived and expenses absorbed % 1 % Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 1 )% )% )% )% )% After fees waived and expenses absorbed )% 1 )% )% )% )% )% Portfolio turnover rate % (a) Per share amounts were calculated using the average shares method. (b) CDSC fees resulted in less than $0.01 per share. (c) Total return in the above table represents the rate that the investor would have earned or lost in an investment in the Fund assuming reinvestment of dividends. (d) Aggregate total return, not annualized. 1 Annualized. The accompanying notes are an integral part of these financial statements. 360 Funds SEMI-ANNUAL REPORT The USX China Fund NOTES TO THE FINANCIAL STATEMENTS October 31, 2011 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES 360 Funds (formerly known as the Parr Family of Funds), (the “Trust”), was organized on February 25, 2005 as a Delaware statutory trust. The Trust is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). The sole series of shares of the Trust is The USX China Fund (the “Fund”). The Fund is a non-diversified Fund. As a non-diversified Fund, it may invest a significant portion of its assets in a small number of companies. The Fund’s investment objective is long term growth of capital. The Fund’s investment adviser is Matrix 360 Adviser, LLC (the “Adviser”). The Fund’s investment sub-adviser is Parr Financial Group, LLC (“Parr” or the “Sub-Adviser”). The Fund offers two classes of shares, Class A and Class C shares. The Class C shares commenced operations on July 1, 2005. The Class A shares commenced operations on September 23, 2005. Each class differs as to sales and redemption charges and ongoing fees. Income and realized/unrealized gains or losses are allocated to each class based on relative share balances. The following is a summary of significant accounting policies consistently followed by the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). a)Investment Valuation - Common stocks and other equity securities listed on a securities exchange or quoted on a national market system are valued at 4:00 p.m., New York time, on the day of valuation. Price information on listed stocks is taken from the exchange where the security is primarily traded. Equity securities that are traded on the NASDAQ National Market System, for which quotes are readily available, are valued at the official closing price. Securities that are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid quotation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below. When an equity security is valued by an independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2. Money market funds are valued at their net asset value of $1.00 per share and are categorized as level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2. The Fund normally uses pricing services to obtain market quotations. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a small-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation; or (iv) the security or warrant is a restricted security not registered under federal securities laws purchased through a private placement not eligible for resale. In addition, for securities that are halted for several days, pursuant to fair value procedures adopted by the Fund’s Board of Trustees, Parr will determine an adjustment to the price. The relevant inputs that Parr may consider in establishing the fair value include, but would not be limited to; the general market conditions in the Chinese reverse merger stock market and the overall financial market; disclosures related to the company’s auditors; the status of the company’s 8k, 10k, and other filings with the SEC and NASDAQ; participation by the company, CFO, investment banker, trader and research analysts in conferences, road shows, conference calls and 1-on-1 telephone calls or in-person meetings; channel checks and/or visitation to prove-up real business operations; comments from money managers, investment banks and research analysts; and, review of the Bloomberg Chinese Reverse Mergers Index (CHINARTO:IND). Consistent with the foregoing, the Trustees have adopted guidelines and instructions for the valuation of restricted securities held by the Fund focusing on such important factors, among others, as valuation, liquidity and availability of relevant information. These guidelines are implemented by the Fund’s Fair Value Committee and Parr, which, subject to the oversight of the Adviser and the Fair Value Committee, reviews relevant market conditions for any restricted security held by the Fund on a daily basis to determine the appropriate value for such restricted security. Because a fair value determination is based on an assessment of the value of the security pursuant to the policies approved by the Fund’s Board of Trustees rather than a market price, the fair value price may differ substantially from the price at which the security may ultimately be traded or sold. The differences could be material. As of October 31, 2011, nine (9) securities were fair valued as determined by the Board of Trustees. 360 Funds SEMI-ANNUAL REPORT The USX China Fund NOTES TO THE FINANCIAL STATEMENTS October 31, 2011 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) b)Halted Securities - At October 31, 2011, trading of certain securities owned by the Fund has been halted by their respective exchanges as follows: Security Name Date Halted Universal Travel Group 04/12/2011 c)Restricted Securities - The Fund may invest in restricted securities and warrants (“Restricted Securities”) through purchases of privately-offered securities of publicly traded companies located or doing business primarily in China.The Fund held no Restricted Securities at October 31, 2011. Parr, subject to the oversight and approval of the Adviser and the Fair Value Committee, determines the fair value price of Restricted Securities on a daily basis using, among other things, factors and criteria established by the Trustees. These factors and criteria include, without limitation, the nature and duration of the restrictions on the disposition of the Restricted Security; market trading in the applicable company’s publicly traded stock (the “Reference Stock”); government and economic matters affecting China; earnings per share; free cash flows; debt levels; revenue growth; and, information regarding the applicable company and its business. Using these factors and criteria, these instruments may be classified in either level 2 or level 3 of the fair value hierarchy. Using the Fair Value Pricing Instructions, Parr seeks to determine the price that is representative of the amount that the Fund might reasonably expect to receive for the Restricted Securities upon their current sale. Since the fair value of these Restricted Securities is determined pursuant to policies approved by the Trustees rather than by use of market prices, shareholders may receive more or less proceeds or shares from redemptions or purchases than they would if market prices were available for the Restricted Securities. Depending on the relative significance of valuation inputs, these instruments may be classified in either Level 2 or Level 3 of the fair value hierarchy. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds,credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 360 Funds SEMI-ANNUAL REPORT The USX China Fund NOTES TO THE FINANCIAL STATEMENTS October 31, 2011 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used, as of October 31, 2011 in valuing the Fund’s investments carried at fair value: Security Classification (a) The USX China Fund Level 1 Common Stock $ Preferred Stock Short Term Investments Total Level 1 Level 2 Common Stock (b) Preferred Stock (b) Warrants (b) Total Level 2 Level 3 Common Stock (b) Total Level 3 Total Investments $ (a) For a detailed break-out by major industry classification of all securities held by the Fund please refer to the Schedule of Investments. (b)
